Citation Nr: 0738222	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO 
denied a claim for an evaluation in excess of 10 percent for 
hypertension and denied service connection for diabetes 
mellitus.  The veteran's disagreement with this rating 
decision led to this appeal.

A motion to advance the appeal on the docket was granted in 
November 2007.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's service-connected hypertension requires 
medication but it is not manifested by predominant diastolic 
readings of 110 or more, nor is it productive of predominant 
systolic readings of 200 or greater. 

3.  There is no credible and competent evidence of record 
that indicates that the veteran has been diagnosed as having 
diabetes mellitus during or after service or that links the 
claimed disorder to service or to service-connected 
hypertension.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.104, Diagnostic Code 7101 
(2007).

2.  Service connection for diabetes mellitus, to include as 
secondary to service-connected hypertension, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claims.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The April 2005 VCAA notification letter was 
furnished to the veteran prior to the July 2005 RO decision 
that is the subject of this appeal.  

The Board notes that the April 2005 letter failed to provide 
complete notice pursuant to Dingess.  The veteran was 
provided, however, notice of how to substantiate a claim for 
an increased rating and was provided the basic elements of a 
claim for service connection.  The Board finds any error in 
not providing additional notice of how to establish an 
effective date is harmless because, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the veteran's claims.  Thus, any questions as to the 
appropriate effective dates to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2005 VCAA letter did not provide the veteran with 
notice of the specific elements of a claim for secondary 
service connection.  The Board finds that this error is not 
prejudicial to the veteran, however, as he has been informed 
of the requirement that evidence of a present disability is 
necessary in order to grant service connection and there is 
no credible, competent evidence of diabetes.  The veteran 
submitted "medical evidence" purportedly from a private 
doctor relating to the etiology of his claimed diabetes but 
the RO contacted that doctor and the physician denied ever 
writing a letter on behalf of the veteran.  By the nature of 
the veteran's arguments presented during this appeal, it is 
apparent that he had actual knowledge that he needed to 
submit competent, credible evidence of a connection between 
service-connected hypertension and his claimed diabetes 
mellitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007).

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, a May 2005 VA examination report 
regarding hypertension, and records purported to be from a 
Dr. N.  After review of the May 2005 examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding the current severity of the service-
connected hypertension.  There is no indication that the 
veteran's disability has worsened since the May 2005 
examination, and the Board, therefore, finds that 
reexamination is not necessary.  See 38 C.F.R. § 3.327.  
Thus, there is no duty to provide another examination 
regarding hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran has not been provided a VA 
examination regarding whether the veteran has diabetes 
mellitus that is either related to service or that is 
secondary to service-connection hypertension.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) and an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; (4) but 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has submitted records that he 
purported were from a Dr. N.  These records indicate that the 
veteran has diabetes and that this disability is related to 
service-connected hypertension.  There are no other medical 
records of file regarding diabetes.  Dr. N. was contacted in 
order to provide rationale for his prior letters.  In his 
response, he indicated that he had not previously written 
letters to the RO, and that the letter that the RO sent that 
was purported to be from him was not from him.  Thus, the 
Board finds that the letters purported to be from Dr. N. are 
not credible.  Therefore, the record lacks evidence that is 
both credible and competent that indicates that the veteran 
currently has diabetes and credible and competent evidence 
that indicates that the veteran has diabetes that is related 
to service or is secondary to service-connected hypertension.  
Based on this analysis, the Board finds that VA is not 
required to obtain a VA examination regarding this issue.  
See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Law and Regulations:  Increased Rating for Hypertension

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim in such a case, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Hypertension, for VA purposes, is defined as diastolic blood 
pressure that is predominately 90mm or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1. 
Under Diagnostic Code 7101, a 10 percent rating is warranted 
when blood pressure readings show diastolic pressure 
predominantly 100mm or more, or; systolic pressure 
predominantly 160mm or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100mm or more who requires continuous medication for control.  
In order for the veteran to be entitled to the next highest 
evaluation of 20 percent, the medical evidence must show 
predominant blood pressure readings of 110mm diastolic or 
more or 200mm systolic or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Higher ratings require higher 
diastolic pressure readings.

Factual Background and Analysis:  Increased Rating for 
Hypertension

The veteran was originally service connected for hypertension 
in an April 1945 rating decision.  The disability is 
currently rated as 10 percent disabling.  The veteran filed a 
claim for an increased rating in March 2005.  The veteran 
contends that the disability warrants a higher rating.  The 
veteran notes that he is currently on four medications for 
hypertension.  

The veteran underwent a VA examination in May 2005.  Blood 
pressure readings were 150/82, 150/82 and 150/80.  The 
examiner noted that there was no functional impairment 
because of the veteran's high blood pressure.  The veteran 
stated that he had lost time from work because of the high 
blood pressure.  According to the veteran, he lost a few 
months of work over many years.  

The veteran submitted an October 2006 letter purported to be 
from a Dr. N.  This letter noted that the veteran's blood 
pressure readings were consistently in the range of 217/96 - 
220/98, when the veteran was off of medication.  A previous 
letter purported to be from the same doctor noted blood 
pressure readings during the year 2002, prior to the period 
under appeal.  After locating his address, the RO sent the 
October 2006 letter purported to be written by Dr. N to him 
for clarification of the letter's contents.  The medical 
doctor responded in a November 2006 letter that he had not 
previously sent the RO a letter, and indicated that he had 
not written nor signed the October 2006 letter.  Therefore, 
as the October 2006 is not authentic, the contents of the 
letters purported to be from Dr. N are not credible or 
competent evidence.  The Board disregards the contents of all 
letters purported to be from Dr. N.

Thus, the only credible and competent evidence of record that 
includes blood pressure readings is the May 2005 VA 
examination report.  The blood pressure readings taken during 
this examination do not indicate readings of 110mm diastolic 
or more or 200mm systolic or more.  A 20 percent rating is 
not warranted based on evidence of increased use of 
medications.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Thus, the evidence does not support the veteran's claim of 
entitlement to a schedular rating in excess of 10 percent for 
hypertension.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the veteran's hypertension is manifested by 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran is 
retired due to disability, and the examiner noted that he had 
previously missed work due to disability.  The examiner, 
however, found that there was no functional impairment 
because of the veteran's high blood pressure.  Thus, there 
has been no showing by the veteran that hypertension causes 
marked interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 10 percent for hypertension 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




Law and Regulations:  Service Connection for Diabetes 
Mellitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, to include diabetes mellitus, when manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background and Analysis

The veteran contends that he has diabetes mellitus that is 
related to service-connected hypertension.  He noted that he 
was found to have diabetes in 2002.  The RO, however, 
adjudicated the claim both on a direct and secondary basis.  

Service medical records do not indicate that the veteran was 
diagnosed as having diabetes and the veteran has not 
contended that he was diagnosed as having diabetes within one 
year of separation from service.

The only medical evidence of record that indicates that the 
veteran has been diagnosed as having diabetes is letters 
purported to be from a Dr. N.  These letters are also the 
only medical records that indicate that there is a link 
between the veteran's service-connected hypertension and 
diabetes.  As discussed above, Dr. N. sent a November 2006 
letter indicating that letters previously purported to be 
from him were not sent by him, and thus, the medical evidence 
contained in these letters are not credible or competent. 

The Board finds that the veteran does not have diabetes 
mellitus attributable to service or to service-connected 
hypertension.  The Board notes that the veteran contends that 
he currently has diabetes that is attributable to service-
connected hypertension.  The veteran sometimes includes the 
prefix "Dr." and suffix "PhD." in writing his name.  The 
veteran had not indicated, however, and the record does not 
show that he possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As the record does not contain any evidence that is both 
credible and competent that provides a diagnosis of diabetes 
mellitus or that links such a diagnosed disability to service 
(from June 1944 to April 1945) or to service-connected 
hypertension, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected hypertension, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


